                                          Case 5:15-cv-02543-BLF Document 449 Filed 03/10/20 Page 1 of 3



                                  1 IRELL & MANELLA LLP                              BAKER BOTTS LLP
                                    Morgan Chu (70446)                               G. Hopkins Guy, III (124811)
                                  2 MChu@Irell.com                                   hop.guy@bakerbotts.com
                                    Benjamin W. Hattenbach (186455)                  Sean Y. Lee (322805)
                                  3 BHattenbach@Irell.com                            sean.lee@bakerbotts.com
                                    Michael D. Harbour (298185)                      1001 Page Mill Road
                                  4 MHarbour@Irell.com                               Building One, Suite 200
                                    1800 Avenue of the Stars, Suite 900              Palo Alto, California 94304
                                  5 Los Angeles, California 90067-4276               Telephone: (650) 739-7500
                                    Telephone: (310) 277-1010                        Facsimile: (650) 739-7699
                                  6 Facsimile: (310) 203-7199
                                                                                     Michael Hawes (Pro Hac Vice)
                                  7 A. Matthew Ashley (198235)                       michael.hawes@bakerbotts.com
                                    MAshley@Irell.com                                Ali Dhanani (Pro Hac Vice)
                                  8 Lisa S. Glasser (223406)                         ali.dhanani@bakerbotts.com
                                    LGlasser@Irell.com                               One Shell Plaza
                                  9 Michael H. Strub (153828)                        910 Louisiana Street
                                    MStrub@Irell.com                                 Houston, Texas 77002
                                 10 840 Newport Ctr. Dr., Suite 400                  Telephone: (713) 229-1750
                                    Newport Beach, CA 92660                          Facsimile: (713) 229-7750
                                 11 Telephone:     (949) 760-0991
                                    Facsimile:     (949) 760-5200                    David M. Genender (Pro Hac Vice)
                                 12                                                  david.genender@bakerbotts.com
                                    Attorneys for Plaintiff                          2001 Ross Avenue, Suite 700
                                 13 TESSERA, INC.                                    Dallas, Texas 75201
                                                                                     Telephone: (214) 953-6500
                                 14
                                                                                     COBLENTZ PATCH DUFFY & BASS LLP
                                 15                                                  Lawrence J. Siskind (85628)
                                                                                     lsiskind@coblentzlaw.com
                                 16                                                  One Embarcadero Center, Suite 3000
                                                                                     San Francisco, CA 94104
                                 17                                                  Telephone: (415) 391-4800
                                                                                     Facsimile: (415) 989-1663
                                 18
                                                                                     Attorneys for Defendant
                                 19                                                  TOSHIBA CORPORATION

                                 20                                 UNITED STATES DISTRICT COURT

                                 21                                NORTHERN DISTRICT OF CALIFORNIA

                                 22                                       SAN JOSE DIVISION

                                 23 TESSERA, INC.,                               )   Case No. 5:15-cv-02543-BLF
                                                                                 )
                                 24                   Plaintiff,                 )   STIPULATION OF VOLUNTARY
                                                                                 )   DISMISSAL WITH PREJUDICE
                                 25              v.                              )   PURSUANT TO FEDERAL RULE OF
                                                                                 )   CIVIL PROCEDURE 41(a)(1)(A)(ii)
                                 26 TOSHIBA CORPORATION,                         )
                                                                                 )
                                 27                   Defendant.                 )
                                                                                 )
                                 28
IRELL & MANELLA LLP
A Registered Limited Liability                                                              STIPULATION OF VOLUNTARY DISMISSAL WITH
 Law Partnership Including
 Professional Corporations
                                                                                                                              PREJUDICE
                                      10812325                                                                 Case No. 5:15-cv-02543-BLF
                                          Case 5:15-cv-02543-BLF Document 449 Filed 03/10/20 Page 2 of 3



                                  1              IT IS HEREBY STIPULATED AND AGREED by and between the parties to this action,

                                  2 acting through counsel, in consideration of a negotiated settlement executed by them, that:

                                  3              1.        the above-captioned action shall be, and it hereby is, voluntarily DISMISSED

                                  4 WITH PREJUDICE pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii); and

                                  5              2.        each party shall bear its own fees, costs, and expenses in this action.

                                  6
                                                      Dated: March 10, 2020                         Respectfully submitted,
                                  7
                                                      IRELL & MANELLA LLP                           BAKER BOTTS LLP
                                  8
                                                      By: /s/ A. Matthew Ashley                     By: /s/ G. Hopkins Guy, III
                                  9                       A. Matthew Ashely                             G. Hopkins Guy, III
                                 10                   Attorneys for Plaintiff                       Attorneys for Defendant
                                                      TESSERA, INC.                                 TOSHIBA CORPORATION
                                 11

                                 12

                                 13

                                 14              PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                 15    Dated:
                                                                                           U.S. District Judge Beth Labson Freeman
                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
IRELL & MANELLA LLP
A Registered Limited Liability                                                                            STIPULATION OF VOLUNTARY DISMISSAL WITH
 Law Partnership Including                                                                                                                  PREJUDICE
 Professional Corporations
                                      10812325                                              -1-                              Case No. 5:15-cv-02543-BLF
                                          Case 5:15-cv-02543-BLF Document 449 Filed 03/10/20 Page 3 of 3



                                  1                                           ECF ATTESTATION

                                  2              I, Michael D. Harbour, am the ECF user whose ID and password are being used to file the

                                  3 parties’ STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE PURSUANT TO

                                  4 FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii). I hereby attest that I received

                                  5 authorization to insert the signatures indicated by a conformed signature (/s/) within this e-filed

                                  6 document.

                                  7

                                  8

                                  9                                                     By: /s/ Michael D. Harbour
                                                                                           Michael D. Harbour
                                 10

                                 11

                                 12

                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
IRELL & MANELLA LLP
A Registered Limited Liability                                                                      STIPULATION OF VOLUNTARY DISMISSAL WITH
 Law Partnership Including                                                                                                            PREJUDICE
 Professional Corporations
                                      10812325                                         -2-                             Case No. 5:15-cv-02543-BLF
